Case 1:19-mc-00254-CM Document1 Filed 05/10/19 Page 1of 8

ct eo
TLRS dye. ny
8 deme

vy hh

UNITED STATES DISTRICT COURT ] 9 MISC 2 5 4

SOUTHERN DISTRICT OF NEW YORK

Standing Order: M10-468
In Re: Application for Exemption from

Electronic Public Access Fees by
KATE STITH ORDER

 

 

PACER FEE EXEMPTION ORDER

      
 

This matter is before the court upon the application and request by Kate Stith, La iB
imposed by the Electronic Public Access Fee Schedule adopted by the Judicial Conference othe

United States Courts.

The Court finds that, based upon the applicant’s request dated April 24, 2019 and her
original application dated January 31, 2018 describing the proposed use, the Applicant has
demonstrated that an exemption is necessary to avoid unreasonable burdens and to promote

public access to information.

Accordingly, the Applicant shall be exempt from the payment of fees for access via
PACER to the electronic case files maintained in this Court, to the extent such use is incurred in
connection with the project described in the attached application. The Applicant shall not be
exempt from the payment of fees incurred in connection with other uses of the PACER system in

this Court. Additionally, the following limitations apply:

1. This fee exemption applies only to the Applicant and is valid only for the purposes

stated above.
Case 1:19-mc-00254-CM Document1 Filed 05/10/19 Page 2 of 8

2. This fee exemption applies only to the electronic case files of this Court that are

available through the PACER system;

3. By accepting this exemption, the Applicant agrees not to sell for profit any data

obtained as a result of receiving this exemption,

4. The Applicant is prohibited from transferring any data obtained as a result of

receiving this exemption, including redistribution via internet-based databases.

5. This exemption is valid nunc pro tunc from February 11, 2019 through November 30,

2019.

This exemption may be revoked at the discretion of the Court at any time. A copy of this

Order shall be sent to the PACER Service Center.

Dated: New yor New York
Gy /.-
fee , 2019

 
   
 

(dd.

   
 
 

ft '
y ORDERED: )

oe

Colleen McMahon, Chief Judge
United States District Court
Southern District of New York
Case 1:19-mc-00254-CM Document1 Filed 05/10/19 Page 3 of 8

aaa)
ana
Petry n
¥

WIS EPS 28. PY bs Yale Law School

KATE 5 ? ITH - Lafayette S. Foster Professor of Law

frre Trine
"bee ent a we Si F ta
Coty
oe i.

April 24, 2019

Ruby J. Krajick, Clerk of Court

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

Dear Ms. Krajick:

I am writing to request a renewal of an order of exemption from PACER fees in order to conduct
academic research regarding the filing of prior drug felony informations pursuant to 21 U.S.C. §
851. The Southern District of New York granted the exemption order on February 12, 2018 and
the order expired February 11, 2019. I am requesting a renewal to add relevant PACER
information from 2018 to our current study. If granted, we request an exemption for a term of six
months from the date of the order.

Since I received the original exemption from the Southern District of New York, I have received
exemptions from 93 district courts for this research as well as a multi-court PACER fee
exemption recommendation from the Administrative Office of the U.S. Courts.

Enclosed is the February 12, 2018 exemption order, the original exemption request, and the
multi-court PACER fee exemption recommendation from the Administrative Office of the U.S.
Courts. If the court chooses to grant the renewal request, please forward a copy of the order to
the PACER Service Center at pacer@psc.uscourts.gov. I would also appreciate a copy of the
order for my records.

If you have any questions, please feel free to be in touch. Thank you for your consideration.

Sincerely,

Nr LM

Kate Stith
Lafayette S. Foster Professor of Law
Yale Law School

P.O. BOX 208215, NEW HAVEN, CONNECTICUT 06520-8215 - TELEPHONE 203 432-4835 - FACSIMILE 203 432-1957

COURIER ADDRESS 127 WALL STREET, NEW HAVEN, CONNECTICUT 06511 - EMAIL KATE.STITH@YALE.EDU
Case 1:19-mc-00254-CM Document1 Filed 05/10/19 Page 4 of 8

9/5/2018 https://outlook office .com/owa/projection.aspx

WW Send 8 Attach Discard

 

. From: AOdb_Multi-CourtExemptions/DCA/AO/USCOURTS
To: AOdb_ Multi-CourtExemptions/OCA/AO/USCOURTS @USCOURTS
Date: 06/13/2018 12:27 PM
Subject: Re: Section 851 Multi District Pacer Exemption Filing
Sent by: Wendell Skidge!

. Dear Clerk,

Attached is a PACER fee exemption request and explanation from Kate Stith,
Lafayette S. Foster Professor of Law, from Yale.
Her research is expected to access an average of 2,100 cases per district.

Given the limited volume of cases she plans to access in each court, this
office would recommend granting her fee exemption request.

For your convenience, a sample order is attached.

If your court chooses to grant professor Stith's exemption request, please
forward a copy to the PACER Service Center at
pacer@psc.uscourts.gov.

Should you have any questions, please contact Wendell Skidgel or Christina
Brito.

(See attached file: 851 Multi District Pacer Exemption letter march 20.pdf)
(See attached file: Initial 851 pacer multicourt exemption march 20
2018.pdf) (See attached file: Stith- Yale-proposed-order.pdf)

py

Discard bey tS v

 

hitps://outlook .office.com/owa/proj ection.aspx
Case 1:19-mc-00254-CM Document1 Filed 05/10/19 Page 5 of 8

u0C #_L.

 

  
 

     
 

IN THE UNITED STATES DISTRICT COURT

LA DH ERICT SS
FOR THE SOUTHERN DISTRICT OF NEW YORK >: Rien ~ ~UpS

IN RE: *EB1S,2018

Application for Exemption from the : MISC NO.
Electronic Public Access Fees by :

Kate Stith, Lafayette S. Foster Professor of :
Law, Yale Law School : ] 8 MISC () () 5 7

ORDER

This matter is before the Court upon the application and request by Kate Stith, Lafayette S.
Foster Professor of Law, Yale Law School, for exemption from the fees imposed by the Electronic Public
Access Fee Scheduled adopted by the Judicial Conference of the United States Courts.

The court finds that Professor Kate Stith has demonstrated that an exception is necessary in
order to avoid unreasonable burdens and to promote public access to information. Accordingly,
Professor Kate Stith shall be exempt from the payment of fees for access via PACER to the electronic
case files maintained in this Court, to the extent such use is incurred in the course of performing
academic research to further a study of filings of prior felony enhancement motions under 21 U.S.C. §
851. Professor Stith shall not be exempt from the payment of fees incurred in connection with other
uses of the PACER system in this Court. Additionally, the following limitations shall apply:

1. This fee exemption applies only to Professor Kate Stith and is valid only for the
purposes stated above;

2. The fee exemption is non-transferrable;

3. The data obtained as a result of the fee exempt access may not be sold for profit;

4, The account holder is responsible for preventing unauthorized use of the login
and password;

5. The account holder must notify the PACER Service Center immediately at (800)
676-6856 if she believes there has been unauthorized use of the account,

6. Account usage may be monitored to ensure that the amount of usage is
consistent with this fee exemption;

7. This exemption is valid for the 12-month period of February 12, 2018 to February
11, 2019; and

The Court may terminate the fee exemption at,any time. A copy of this Order shall be sent to

the PACER Service Center.

Date: /> hepa , 2018
Colleen McMahon, Chief Judge
Case 1:19-mc-00254-CM Document1 Filed 05/10/19 Page 6 of 8

Yale Law School

KATE STITH - Lafayette S. Foster Professor of Law C O PY

January 31, 2018

The Honorable Colleen McMahon

United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Dear Chief Judge McMahon:

I am writing to request an order of exemption from PACER fees in the District of
Connecticut in order to conduct some academic research regarding the filing of prior-drug-felony
informations pursuant to 21 U.S.C. § 851. As you know, I am a Professor of Law at Yale Law
School who studies criminal law, criminal procedure, and constitutional law.

My research has been published in the Yale Law Journal, the Harvard Law Review, the
Stanford Law Review, and the Federal Sentencing Reporter, among others. J have also published
research in numerous books and spoken at many academic conferences and fora. Recently, I
have become interested in the Attorney General guidance issued to United States Attorney
Offices and how they influence federal sentencing enhancements, particularly under 21 U.S.C. §
851.

My proposed project has two main objectives. The first is to understand the frequency
and fraction of individuals convicted of federal narcotics trafficking who are sentenced under the
enhanced sentencing statutes of 21 U.S.C. § 851, which requires that any mandatery minimum
sentence be doubled if the prosecuting attorney files an information with the District Court
demonstrating a previous felony trafficking conviction. Right now, there is limited information
about the prevalence of these enhanced sentences, both within the Department of Justice and
within the federal courts, most notably the United States Sentencing Commission. This project
would elucidate recent trends in the use of this sentencing enhancement.

The second purpose of this project is to understand better the relationship between the
Department of Justice and the United States Attorney offices. In particular, we are interested in
compliance with a memo issued by Attorney General Eric Holder that directed U.S. Attorney
offices to only seek sentencing enhancements under 21 U.S.C. § 851 in the most egregious

P.0. BOX 208215, NEW HAVEN, CONNECTICUT 06520-8215 - TELEPHONE 203 432-4835 + FACSIMILE 203 432-1957

COURIER ADDRESS 127 WALL STREET, NEW HAVEN, CONNECTICUT 06511 + EMAIL KATE.STITH@YALE.EDU
Case 1:19-mc-00254-CM Document1 Filed 05/10/19 Page 7 of 8

The Honorable Colleen McMahon
January 31, 2018
Page 2

cases.! Because we do not know the previous pattern of filing these enhancements or what
happened after this memorandum was issued, we cannot answer the seemingly simple question
of whether the U.S. Attorney offices complied. This research project seeks to investigate this
question.

The PACER fee schedule indicates a court may grant a fee waiver to an individual
researcher associated with an academic institution if the individual researcher demonstrates that
paying the normal access fees would result in an unreasonable burden and that the waiver will
promote public access to information. I plan to make a PACER fee waiver request in at least SiX
other districts besides the District of Connecticut.

While there is a significant amount of information available about the number and types
of criminal cases that does not require PACER access, none of these sources contain the
information about whether the U.S. Attorney sought a sentencing enhancement under § 851.
After significant investigation, the dispositive source for this information is the case docket
itself. Because of the nature of PACER fees, however, compiling this information for a single
year would likely cost tens of thousands of dollars. Paying the PACER fees for access to these
documents constitutes an unreasonable burden and would likely make it impossible to complete
this project.

This research will promote public access to information by illuminating the use of a
significant statutory sentencing enhancement in drug trafficking cases and also by investigating
the nature and structure of the U.S. Department of Justice and how it related to the various
federal prosecuting offices.

The PACER fee schedule also indicates that the researcher must also show that the
defined project is narrow in scope, that the information accessed will not be redistributed on the
internet, and that the researcher will not use this information for commercial purposes.

This project is narrow in scope because it is solely concerned with sentencing in federal
drug trafficking cases. This project does not currently encompass civil cases or other types of
prevalent federal criminal cases. None of the data obtained from this project will be redistributed
on the internet or used for commercial purposes. This project will not use PACER for anything
other than the academic study of law, and this project will not use PACER for the practice of
law, representing clients, or any other fee-generating purpose.

 

! Memorandum from Eric H. Holder, Jr., Att’y Gen. of the United States, to U.S. Att’ys and
Assistant U.S. Att’ys for the Crim. Div., Department Policy on Charging Mandatory Minimum
Sentences and Recidivist Enhancements in Certain Drug Cases (Aug. 12, 2013).

2 JUDICIAL CONFERENCE, ELECTRONIC PUBLIC ACCESS FEE SCHEDULE 3 (2013),
http://www.pacer. gov/documents/epa_feesched.pdf.

3 Id.
Case 1:19-mc-00254-CM Document1 Filed 05/10/19 Page 8 of 8

The Honorable Colleen McMahon
January 31, 2018
Page 3

Without access to these opinions and orders, it may well be impossible to continue this
research project. I would be very grateful if you could assist me in completion of this project. I
therefore request a fee waiver from PACER for documents held by the District of Connecticut.
PACER access will be used only for academic research, and it will not be used in connection
with representing clients or any other fee-generating activity.

[have attached a template based on the template used by another scholar who obtained
PACER fee waivers in this manner. I am sorry to put you (or the Clerk of Court, or whoever
does this in the District of Connecticut), but apparently the Order has to come from the court.

If you have any questions, please feel free to get in touch with me. Thank you for your
help.

Sincerely,
ME OE

Kate Stith
Lafayette S. Foster Professor of Law
Yale Law School
